

116 HR 2893 IH: Boater Protection from Laser Pointers Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2893IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Rouda (for himself and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to prohibit causing the beam of a laser pointer to strike a
			 vessel operating on the navigable waters of the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Boater Protection from Laser Pointers Act. 2.Aiming a laser pointer at a vessel (a)In generalSubchapter II of chapter 700 of title 46, United States Code, is amended by adding at the end the following:
				
					70014.Aiming a laser pointer at a vessel
 (a)ProhibitionIt shall be unlawful to cause the beam of a laser pointer to strike a vessel operating on the navigable waters of the United States.
 (b)ExceptionsThis section shall not apply to a member or element of the Department of Defense or Department of Homeland Security acting in an official capacity for the purpose of research, development, operations, testing, or training.
 (c)Laser pointer definedIn this section the term laser pointer means any device designed or used to amplify electromagnetic radiation by stimulated emission that emits a beam designed to be used by the operator as a pointer or highlighter to indicate, mark, or identify a specific position, place, item, or object..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end of the items relating to such subchapter the following:
				
					
						70014. Aiming a laser pointer at a vessel.. 
			